DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.  Claims 1-20 are pending.  Claims 1 and 14 are amended.

Drawings
The informal drawings are not of sufficient quality to permit examination because Examiner cannot read the content in the drawings due to unreadable fonts.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

 Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1:
Line 4 recites “presenting the document associated with a customer relationship management system to a user”, which should be rewritten as “presenting the document associated with the customer relationship management system to a user”
Line 7 recites “analyzing the text strings and selected text by the system”, which should be rewritten as “analyzing text strings and the selected text by a system” because there are no antecedent basis for “text strings” and “system”.  Examiner is not sure “the system” recited in this limitation is referred to “the customer relationship management system” or not.  If it is the case, then “the system” should be rewritten as “the customer relationship management system” throughout the whole claim for consistency.  In 
Lines 8-9 recites “identifying and selecting, by the system, one or more discrete entities associated with the selected text”, which should be rewritten as “identifying and selecting, by the system, one or more discrete entities associated with the text strings of the selected text”.
Line 10 recites “consuming objects and fields, by the system, within the data source”, which should be rewritten as “consuming objects and fields, by the system, within the data source to associate with the one or more entities”.
Line 11 recites “gathering associated metadata by the system”, which should be rewritten as “gathering associated metadata from the consumed objects and fields by the system”.
Line 12 recites “comparing, by the system, the discrete entities to the metadata”, which should be rewritten as “comparing, by the system, the one or more discrete entities to the associated metadata”.
Line 13 recites “identifying relationships, by the system, between the one or more discrete entities and the objects and fields within the data source”, which should be rewritten as “identifying relationships, by the system, between the one or more discrete entities and the objects and fields within the data source based on the comparing step
Line 19 recites “matching each of the objects and fields to one or more discrete entities”, which should be rewritten as “matching each of the objects and fields to the one or more discrete entities”.
Line 27 recites “wherein modifications to the objects and fields”, which should be rewritten as “wherein the modifications to the objects and fields”.
The las line of claim 1 recites “with metadata from the data source”, which should be rewritten as “with the metadata from the data source”.

Claim 2:
Line 2 recites “a customer relationship management system”, which should be rewritten as “the customer relationship management system”.
Claim 10: 
Line 3 recites “is achieved autonomously”, which should be rewritten as “are achieved autonomously”.
Claims 3-9 and 11-13 depend on claim 1.  Therefore, claims 3-9 and 11-13 are objected under the same rationale.
Claims 14-20 contains similar issues as pointed out in claims 1-13 above.  Therefore, claims 14-20 should be rewritten as the above suggestions for claims 1-13.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed on 04/09/2021, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, claims 1-20 would be allowed if rewritten as suggested in the objections above.  In this regard, Mr. Walsworth (Applicant’s representative) is invite to contact the Examiner Nguyen at his convenience to schedule an interview if Mr. Walsworth has any questions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177